Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/9/2021.
No claims have been cancelled.
No claims have been added. 
Claims 1-22 are currently pending. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments, see pages 3-6, filed 2/9/2021, with respect to the rejection(s) of claim(s) 1-22  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Siann et al. US 20100141762, Tien US 20090003273 and Ryley et al. US 20040130624.

Applicant's arguments filed  2/9/2021 have been fully considered but they are not persuasive.
On page 4 of the remarks, in regard to claim 1, the Applicant notes with regards to the rejection under 35 U.S.C. 103 as being unpatentable over Tien US 20090003273 in Haratcherev et al. EP 2273828 that “Tien merely discloses that modules are turned off according to entering indoors, contrary to the claimed invention in which a power-off state of a first communicator and a second communicator are switched to a power-on state in response to determining that the event has occurred”. 

The Examiner respectfully disagrees. 
	Tien teaches “Establish a wireless communication link between the mobile communication apparatus and the agent communication apparatus” (FIG. 5, “S20”), where Tien teaches that all modules except the sensor module may be placed in sleep mode (para. 0032), therefore, “Establish a wireless communication link between the mobile communication apparatus and the agent communication apparatus” after the “first wireless communication module 148” (FIG. 3) being in sleep mode would require the “first wireless communication module 148” to be switched to a power-on state in order to perform “Establish a wireless communication link between the mobile communication apparatus and the agent communication apparatus”.  Furthermore, the performance of “Establish a wireless communication link between the mobile “event”.

On pages 4-5 of the remarks, in regard to claim 1, the Applicant notes that “Therefore, the contents of Tien that presume the use of the agent communication apparatus upon occurrence of an event necessarily require the event to be “indoors”, and therefore, the mobile communication apparatus being “outdoors” cannot be interpreted as “event” of claim 1”. 

The Examiner respectfully disagrees. 	
The rejection of claim 1 has not used nor currently uses “being “outdoors”” as the “event of claim1”.  However, “outdoors” can be interpreted as the “event” based on “Establish a first radio telecommunication link between the mobile communication apparatus and a base station renewedly in response to the linking signal” (FIG. 7, step “S60”), where again since Tien teaches that all modules except the sensor module may be placed in sleep mode (para. 0032), where “Establish a first radio telecommunication link between the mobile communication apparatus and a base station renewedly in response to the linking signal” after the “first radio telecommunication module 144” being in sleep mode is considered as requiring “first radio telecommunication module 144” to be switched to a powered-on state in order to perform “Establish a first radio telecommunication link between the mobile communication apparatus and a base 

On page 5 of the remarks, in regard to claim 1, the Applicant notes that “the component of the mobile communication apparatus of Tien that is woken up corresponds to “switching a power-off state of a first communicator hardware to a power-on state”, whereas the wake-up operation that is performed by the component of the agent communication apparatus corresponds to “transmitting a second wireless communication,...to the outside by using the first communicator hardware at a first...”. 

The Examiner respectfully agrees.  
	This is the reason a new grounds of rejection under 35 U.S.C. 103 as being unpatentable over Siann et al. US 20100141762  in view of Tien US 20090003273 and in further view of Ryley et al. US 20040130624 is being made.

On pages 8-9 of the remarks, in regard to claim 22, the Applicant notes “Nowhere does Green disclose or even remotely suggest the feature of “determining a validity of the event occurrence alarm based on the detection data, the detection data indicating a physical quantity measured by the detector with respect to the surveillance apparatus”. 

The Examiner respectfully agrees.  

On pages 6-8 of the remarks, in regard to claim 1, 6, 7, 11, 16 and 17, the Applicant disagrees with the Double Patenting rejection as being unpatentable over claim(s) 1 and 10 of U.S. Patent No. US 10,313,585 in view of Tien US 20090003273. The Applicant notes ““entering indoors” in Tien cannot correspond to “event”” and “the mobile communication apparatus going “outdoors” cannot be considered as “event”, and “self-contradictory statement”.

The Examiner respectfully disagrees. 	
	The Examiner directs the Applicant to the arguments related to these issues with regards to the 35 U.S.C. 103 responsive arguments noted above.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim(s) 1, 6, 7, 11, 16 and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 10 of U.S. Patent No. US 10,313,585 in view of Tien US 20090003273.

As to claim 1:

U.S. Application 16421948
U.S. Patent No. US 10,313,585
A surveillance method performed by a surveillance apparatus, the surveillance method comprising:

determining whether an event has occurred based on detection data;




in response to determining that the event has occurred based on the detection data, transmitting a first wireless communication to an outside of the surveillance apparatus by using a second communicator at a second frequency and

switching a power-off state of a first communicator to a power-on state; and


transmitting a second wireless communication, corresponding to the event, to the outside by using the first communicator at a first frequency higher than the second frequency






determining whether an event has occurred, and, 
in response to determining that the event has occurred based on the detection data,

in response to determining that the event has occurred, sending an event occurrence alarm to an outside of the surveillance apparatus using a second 

switching power-off states of the first communicator and the image sensor to power-on states.

sending an image, corresponding to the event, acquired by an image sensor to the outside using a first communicator, which transmits or receives data at a first frequency higher than the second frequency; 
(claim 1)



U.S. Patent No. US 10,313,585  as described above does not explicitly teach:
in response to determining that the event has occurred based on the detection data, switching a power-off state of a second communicator to a power-on state,
the second communicator hardware, of which a power state or an operation mode is switched
wherein power is completely shut off from the second communicator hardware in the power-off state of the second communicator hardware such that communication with an external apparatus at the second ... is not possible.

However, Tien further teaches a power capability which includes:
in response to determining that the event has occurred based on the detection data, switching a power-off state of a second communicator to a power-on state,
the second communicator hardware, of which a power state or an operation mode is switched
wherein power is completely shut off from the second communicator hardware in the power-off state of the second communicator hardware such that communication with an external apparatus at the second ... is not possible.
(“As shown in FIG. 5, the method according to a preferred embodiment of the invention includes the step of firstly executing step S10: measuring at least one environmental parameter relative to a neighboring region of the mobile communication apparatus 14. The at least one environmental parameter can include a temperature, a color temperature, a humidity, an intensity of an ultraviolet (UV) rays, a noise, or the like.”; Tienn; 0039)
(“Subsequently, the method includes the step of executing step S12: determining whether the mobile communication apparatus 14 is indoors based 
(“In a practical application, after terminating the first radio telecommunication link with the base station 10, the mobile communication apparatus 14 can stay in sleep mode, such as to shut down any module excepting the sensor module 142 or any one module. The reason why the sensor module 142 is kept switching on is that the sensor module 142 have to wake up other modules to let the mobile communication apparatus 14 communicate with the base station 10 renewedly while the user going outdoors. Since the mobile communication apparatus 14 will not communicate with the base station 10, the power consumption is less and the power can be saved.”; Tien; 0032)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the power capability of Tien into U.S. Patent No. US 10,313,585. By modifying the apparatus of U.S. Patent No. US 10,313,585  to include the power capability as taught by the mobile communication apparatus, the benefits of power reduction (Tien; 0020) are achieved.

As to claim 6:

A surveillance method, wherein the first wireless communication is an event occurrence alarm and the second wireless communication is an image, corresponding to the event, acquired by an image sensor.

(claim 1)



As to claim 7:
U.S. Patent No. US 10,313,585  as described above does not explicitly teach:
wherein the second wireless communication is transmitted to the outside of the surveillance apparatus after transmission of the first wireless communication.

However, Tienn further teaches a transmission capability which includes:
wherein the second wireless communication is transmitted to the outside of the surveillance apparatus after transmission of the first wireless communication.
(FIG. 5)




As to claim 11:

U.S. Application 16421948
U.S. Patent No. US 10,313,585
A surveillance apparatus comprising:

a first communicator configured to transmit or receive data to or from an outside of the surveillance apparatus at a first frequency;

a second communicator configured to transmit or receive data to or from the outside of the surveillance apparatus at a second frequency lower than the first frequency;

a controller configured to in response to determining that the event has occurred based on the detection data,



transmit a first wireless communication to the outside of the surveillance apparatus by using the second communicator at the second frequency and 

switch a power-off state of the first communicator to a power-on state; and




transmit a second wireless communication, corresponding to the event, to the outside by using the first communicator at the first frequency.


a first communicator configured to transmit or receive data to or from an outside of the surveillance apparatus at a first frequency; 

a second communicator configured to transmit or receive data to or from the outside of the surveillance apparatus at a second frequency lower than the first frequency; 

a controller configured…wherein the controller 
in response to determining that the event has occurred,


sends an event occurrence alarm to the outside through the second communicator 


in response to determining that the event has occurred based on the detection data, switch power-off states of the first communicator and the image sensor to power-on states.

in response to determining that the event has occurred, sends an event occurrence alarm to the outside through the second communicator and sends an image, corresponding to the event, acquired by 
 (claim 10)



U.S. Patent No. US 10,313,585  as described above does not explicitly teach:
switch a standby mode of the second communicator hardware to an operating mode,

However, Siann et al. further teaches a power capability which includes:
switch a standby mode of the second communicator hardware to an operating mode,
wherein power is completely shut off from the second communicator hardware in the power-off state of the second communicator hardware such that communication with an external apparatus at the second ... is not possible.
(“As shown in FIG. 5, the method according to a preferred embodiment of the invention includes the step of firstly executing step S10: measuring at least one environmental parameter relative to a neighboring region of the mobile communication apparatus 14. The at least one environmental parameter can include a temperature, a color temperature, a humidity, an intensity of an ultraviolet (UV) rays, a noise, or the like.”; Tienn; 0039)
(“Subsequently, the method includes the step of executing step S12: determining whether the mobile communication apparatus 14 is indoors based 
(“In a practical application, after terminating the first radio telecommunication link with the base station 10, the mobile communication apparatus 14 can stay in sleep mode, such as to shut down any module excepting the sensor module 142 or any one module. The reason why the sensor module 142 is kept switching on is that the sensor module 142 have to wake up other modules to let the mobile communication apparatus 14 communicate with the base station 10 renewedly while the user going outdoors. Since the mobile communication apparatus 14 will not communicate with the base station 10, the power consumption is less and the power can be saved.”; Tien; 0032)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the power capability of Tien into U.S. Patent No. US 10,313,585. By modifying the apparatus of U.S. Patent No. US 10,313,585  to include the power capability as taught by the mobile communication apparatus, the benefits of power reduction (Tien; 0020) are achieved.

As to claim 16:

A surveillance apparatus, wherein the first wireless communication is an event occurrence alarm and the second wireless communication is an image, corresponding to the event, acquired by an image sensor.




As to claim 17:
U.S. Patent No. US 10,313,585  as described above does not explicitly teach:
wherein the second wireless communication is transmitted to the outside of the surveillance apparatus after transmission of the first wireless communication.

However, Tien further teaches a transmission capability which includes:
wherein the second wireless communication is transmitted to the outside of the surveillance apparatus after transmission of the first wireless communication.


Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the transmission capability of Tien into U.S. Patent No. US 10,313,585. By modifying the apparatus of U.S. Patent No. US 10,313,585  to include the transmission capability as taught by the mobile communication apparatus, the benefits of power reduction (Tien; 0020) are achieved.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 10, 11, 16, 17 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Siann et al. US 20100141762 (cited in Non-Final Rejection dated 6/12/2020) in view of Tien US 20090003273 (cited in the Final Rejection dated 12/11/2020) and in further view of Ryley et al. US 20040130624 (cited in Final Rejection dated 2/5/2020).

As to claim 1:
Siann et al. discloses:
A surveillance method performed by a surveillance apparatus, the surveillance method comprising:
determining whether an event has occurred based on detection data;
(“Each of the one or more battery powered wireless cameras can include a storage device configured to store the information at a first fidelity. The information can be transmitted to the base station at a second fidelity, and the first fidelity is different from the second fidelity. The one or more wireless cameras can be configured to be powered up to obtain information in response to a trigger event caused by one of a sound detection, an infrared motion detection, an ultrasonic detection, a video processing based movement detection, a relay switch, a micro switch, and .... Each of the one or more wireless cameras can further include a storage device configured to store captured information for a predetermined period of time. The stored captured information can be transmitted to the base station in response to a trigger event”; Siann et al.; 0023)

(“Each of the one or more battery powered wireless cameras can capture and transmit audio information and sensor information.”; Siann et al.; 0028)
(where
“battery powered wireless cameras” maps to “surveillance apparatus”, where the “battery powered wireless cameras” are considered as included in “Mobile Transporation”/” public transit vehicles, school buses, light rail cars, and trains” and are therefore considered as mobile.
“The one or more wireless cameras can be configured to be powered up to obtain information in response to a trigger event caused by one of a sound detection, an infrared motion detection, an ultrasonic detection, a video processing based movement detection, a relay switch, a micro switch” maps to “determining whether an event has occurred”, where “trigger event”/” sound detection, an infrared motion detection, an ultrasonic detection, a video processing based movement detection, a relay switch, a micro switch” maps to “determining whether an event has occurred”
“can capture and transmit audio information and sensor information” maps to “based on detection data”

transmitting a first wireless communication to an outside of the surveillance apparatus by using the second communicator hardware, ... at a second frequency, and
(“Use of a secondary low-bandwidth radio with a longer range than the bulk radio for camera control and status report and triggering signals.”; Siann et al.; 0106)
(“The low-bandwidth radio 106 can be, e.g., a low-overhead, long-range radio transceiver. The low-bandwidth radio 106 can be a radio frequency and baseband chipset that implements any low power, low-bandwidth technique”; Siann et al.; 0089)
(“The modulation techniques and frequency band of the low-bandwidth radio can be different from the high-bandwidth data transmission radio”; Siann et al.; 0167)
(where
“Use of a secondary low-bandwidth radio ... and triggering signals”/”radio frequency”/”frequency band...different”FIG 1. maps to “transmitting a first wireless communication to an outside of the surveillance apparatus by using the second communicator hardware, ... at a second frequency”, where “Use of” maps to “transmitting”, “trigger signals” maps to “first wireless communication”, where FIG. 1 illustrates “wireless camera” with “low-bandwidth radio” communicating outside to “base station” which maps to “outside”, where “low-bandwidth radio 106” maps to “second communicator hardware”, where “radio frequency”/”low-bandwidth”/”frequency band...different” maps to “at a second frequency”

switching a power-off state of a first communicator hardware to a power-on state; and
(“System latency (or lag) can be greater than or equal to Tc. If latency is too high an unacceptable lag can occur between the capturing of audio/video information to its availability to serve a surveillance application. To reduce latency without negatively impacting energy consumption, significant optimizations need be made to the MAC behavior in order to reduce Tw. In order to reduce time period Tw during steady state conditions (i.e. not during discovery or initialization states) certain modifications can be made. For example, a modification to the regular beacon behavior of 802.11 can be made. When the high-bandwidth radio is switched on for transmission, it can be assumed to be synchronized with the base station. Thus, the usual discovery period can be avoided and the high-bandwidth radio can advance immediately to the authentication request and reply, followed by the associated request and reply messages. Further, when the high-bandwidth radio is switched on, communication can be made for data transfer only.”; Siann et al.; 0132)
(“The wireless camera can include a high-bandwidth radio transceiver, which can operate under a steady state communication condition. For example, the wireless camera media access control (MAC) for the high-bandwidth radio can be programmed to set-up/tear down connections as determined by the Transmission Store/Control Block. This allows the high-bandwidth bulk data 
(where
“the high-bandwidth radio is switched on for transmission”/” the high-bandwidth radio is switched on”/”high-bandwidth bulk data transmission radio to power down completely” maps to “switching a power-off state of a first communicator hardware to a power-on state”, where “switched” maps to “switching”, “power down completely” maps to “power-off state”, “switched on” maps to “power-on state”, “high-bandwidth radio” maps to “first communicator hardware”

transmitting a second wireless communication, corresponding to the event, to the outside by using the first communicator hardware at a first frequency….
(“In another noise-level triggering mode the sound detection module 122 and the image capturing module 120 can continuously capture and store an on-going window of surveillance data of the immediately previous seconds, minutes or hours. During this time the bulk high-bandwidth radio 104 can be inactive in order to save power. However, once motion is detected some or all of the previously stored information can be transmitted to the base station or retrieved in other ways. This allows the activities that occurred in the area under surveillance prior to a trigger event to be investigated.”; Siann et al.; 0082)

(where
“the high-bandwidth radio is switched on, communication can be made for data transfer only”/FIG. 1 maps to “transmitting a second wireless communication, corresponding to the event, to the outside by using the first communicator hardware at a first frequency….”, where “data transfer only” maps to “second wireless communication”, “high-bandwidth” maps to “first frequency”, 
“During this time the bulk high-bandwidth radio 104 can be inactive in order to save power. However, once motion is detected some or all of the previously stored information can be transmitted to the base station”/”high-bandwidth radio 104 can be power cycled based on the physical layer characteristics of the radio and sustained bandwidth needed to maintain certain fidelity of the images and audio transmitted” maps to “corresponding to the event”, where “motion is detected” maps to “event”, where the “high-bandwidth radio” is considered as being used to “maintain certain fidelity”

Sian et al. teaches a mobile wireless camera with a low-bandwidth radio and a high-bandwidth radio, where the low-bandwidth radio can be used to communicat low-bandwidth information such as a trigger event and the high-bandwidth radio can be used to communicate high bandwidth information such as video.

Siann et al. as described above does not explicitly teach:
in response to determining that the event has occurred based on the detection data,
switching a power-off state of a second communicator hardware to a power-on state higher than the second frequency
[by using the second communicator hardware,] of which a power state is switched
wherein power is completely shut off from the second communicator hardware in the power-off state of the second communicator hardware such that communication with an external apparatus at the second frequency is not possible.

However, Tien further teaches a power capability which includes:
in response to determining that the event has occurred based on the detection data,
switching a power-off state of a second communicator hardware to a power-on state ...
(“In a practical application, after terminating the first radio telecommunication link with the base station 10, the mobile communication apparatus 14 can stay in sleep mode, such as to shut down any module excepting the sensor module 142 or any one module. The reason why the sensor module 142 is kept switching on is that the sensor module 142 have to wake up 
(“As shown in FIG. 5, the method according to a preferred embodiment of the invention includes the step of firstly executing step S10: measuring at least one environmental parameter relative to a neighboring region of the mobile communication apparatus 14. The at least one environmental parameter can include a temperature, a color temperature, a humidity, an intensity of an ultraviolet (UV) rays, a noise, or the like.”; Tien; 0039)
(“Subsequently, the method includes the step of executing step S12: determining whether the mobile communication apparatus 14 is indoors based on the at least one environmental parameter; if NO, executing step S14; and if YES, executing step S16.”; Tien; 0040)
(“Step S20: establishing a wireless communication link with the agent communication apparatus 12 in a wireless communication protocol. In a practical application, the wireless communication protocol can be a Bluetooth protocol, a Zigbee protocol, a Wi-Fi protocol, an IEEE 802.15.4 protocol, IEEE 802.11-based protocols, a RFID protocol, or the like. Then, the method executes step S22.”; Tien; 0044)
(where
“RFID protocol”/“first wireless communication module 148”/FIG. 2 maps to “second communicator hardware”, where the “RFID protocol” associated with 
“measuring at least one environmental parameter” maps to “detection data”, where “measuring” maps to “detection”, “environmental parameter” maps to “data”,
“step S12: determining whether the mobile communication apparatus 14 is indoors based on the at least one environmental parameter” maps to “in response to determining that the event has occurred based on the detection data”, where “determining...indoors” maps to “determining that the event has occurred”, where “indoors” maps to “event”
“the mobile communication apparatus 14 can stay in sleep mode, such as to shut down any module excepting the sensor module 142” maps to “power-off state”, where “shut down any module excepting the sensor module 142” is considered as including “first wireless communication module 148”
where the operation of FIG. 5 is considered as repeating and after step “S32” of performing the “mobile communication apparatus 14 can stay in sleep mode”, where “shut down any module excepting the sensor module 142” and the transition to step “S20” and performance of step “S20” is considered as requiring the waking up of the “first wireless communication module 148” in order to perform “Establish a wireless communication line, between the mobile communication apparatus and the agent communication apparatus” as noted in step “S20” which maps to “switching a power-off state of a second communicator hardware to a power-on state”

[by using the second communicator hardware,] of which a power state is switched
where the operation of FIG. 5 is considered as repeating and after step “S32” of performing the “mobile communication apparatus 14 can stay in sleep mode”, where “shut down any module excepting the sensor module 142” and the transition to step “S20” and performance of step “S20” is considered as requiring the waking up of the “first wireless communication module 148” in order to perform “Establish a wireless communication line, between the mobile communication apparatus and the agent communication apparatus” as noted in step “S20” which maps to “of which a power sate is switched”,

wherein power is completely shut off from the second communicator hardware in the power-off state of the second communicator hardware such that communication with an external apparatus at the second frequency is not possible.
(where
“shut down any module excepting the sensor module 142” is considered as including shutting down “first wireless communication module 148” where when the “first wireless communication module 148” is shut down it is considered that communication externally would not be possible which maps to “wherein power is completely shut off from the second communicator hardware in the power-off state of the second communicator hardware such that communication with an external apparatus at the second frequency is not possible”

	Tien teaches a mobile communication apparatus which determines its location whether indoors or outdoors based on measurement of environmental conditions and determines to communicate with a base station directly or indirectly through an agent communication apparatus based on whether the mobile communication apparatus is located indoors or outdoors.
	The Examiner notes the combination of Sian et al. in view of Tien negatively impacts performing “Camera Receives CTS Signal” as noted in step “578” and “Trigger Wake Up of High Bandwidth Radio” as noted in step “580”, as the modified “low-bandwidth radio 106” would be totally powered off and not able to receive the “CTS signal”.  However, the modification does not change the principle of operation of the Siann et al. reference nor does the combination render the Siann et al. reference unsatisfactory for its intended purpose.  The Siann et al. reference maintains the capability to detect a “triggering event”, “activate the wireless camera 100” and “start sending the surveillance data to the base station 160” (para. 0081) which are considered as satisfactory for the Siann et al. references intended purpose, as reception of the “CTS signal” is not required for this method of operation.  Furthermore, the modification does not change the operation of the Siann et al. reference, with regard to requiring a substantial reconstruction and redesign, as the combination does not require a change in the basic principle under which the Siann et al. reference was 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the power capability of Tien into Siann et al. By modifying the low-bandwidth radio of the mobile wireless camera of Siann et al. to include the power capability as taught by the first wireless communication module as taught by the mobile communication apparatus of Tien, the benefits of improved efficiency (Siann et al.; 0058) with power reduction (Tien; 0020) are achieved.

However, Ryley et al. further teaches a frequency capability which includes:
higher than the second frequency
(“The Camera Unit Preferably Comprises:  [0035] CMOS imaging sensor  [0036] Microphone [0037] Speaker [0038] infrared illuminator consisting of 6 or more infrared LEDs [0039] 900 MHz digital modulation transmitter for video  [0040] microcontroller for video processing, transmitter control [0041] 2.4 or 5.8 GHz digital modulation transceiver for voice and control”; Ryley et al.; 0034-0041)
(where
“video transmitter”/”900 MHz digital modulation transmitter” maps to “first communicator hardware”
“first frequency”, which is higher than the “433 MHz” of Siann et al. which maps to “higher than”)

Ryley et al. teaches a system with a cordless transceiver and a video transmitter, where the video transmitter operates at 900 MHz.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency capability of Ryley et al. into Siann et al. By modifying the High-Bandwidth Radio of Siann et al. to include the frequency capability as taught by the 900 MHZ Video transmitter of Ryley et al., the benefits of improved efficiency (Siann et al.; 0058) with reduced power consumption (Ryley et al.; 0026) are achieved.

As to claim 6:
Siann et al. discloses:
wherein the first wireless communication is an event occurrence alarm and the second wireless communication is an image, corresponding to the event, acquired by an image sensor.
(“One purpose of the low-bandwidth radio 106 is to transfer status, control and alarm information to and from the base station 160.”; Siann et al.; 0089)
(“The CPU 110 can also perform the burst transmission store/control MAC process needed to transfer the data transmission from the bulk high-bandwidth radio 104. The high-bandwidth radio 104 can be power cycled based on the 

As to claim 7:
Siann et al. discloses:
wherein the second wireless communication is transmitted to the outside of the surveillance apparatus after transmission of the first wireless communication.
(FIG 5A, “block 535” and “block 565”)

As to claim 10:
Siann et al. discloses:
wherein the surveillance apparatus is driven by a battery.
(“Battery 102”/FIG. 1; Siann et al.)

As to claim 11:
Siann et al. discloses:
A surveillance apparatus comprising:
a first communicator hardware configured to transmit or receive data to or from an outside of the surveillance apparatus at a first frequency;
(where
“surveillance apparatus”,
“High-Bandwidth Radio 104”/FIG. 1 maps to “a first communicator hardware configured to transmit or receive data to or from an outside of the surveillance apparatus at a first frequency”, where “High-Bandwidth” maps to “first frequency”, FIG. 1 illustrates bi-directional communication which maps to “transmit or receive data”, FIG. 1 illustrates “outside”

a second communicator hardware configured to transmit or receive data to or from the outside of the surveillance apparatus ...
(where
“low-bandwidth radio 106”/FIG. 1 maps to “a second communicator hardware configured to transmit or receive data to or from the outside of the surveillance apparatus”, where FIG. 1 illustrates “transmit or receive data”, FIG. 1 illustrates “outside”,

a controller configured to, in response to determining that an event has occurred based on detection data:
 (“Each of the one or more battery powered wireless cameras can include a storage device configured to store the information at a first fidelity. The information can be transmitted to the base station at a second fidelity, and the first fidelity is different from the second fidelity. The one or more wireless cameras can be configured to be powered up to obtain information in response to a trigger event caused by one of a sound detection, an infrared motion detection, 
(“Mobile Transportation Without proper measures, public transit vehicles, school buses, light rail cars, and trains ... The wireless network camera systems described herein can alleviate this problem with a low installation cost, and very little additional equipment to install.”; Siann et al.; 0053-0054)
(“Each of the one or more battery powered wireless cameras can capture and transmit audio information and sensor information.”; Siann et al.; 0028)
(where
“microcontroller 112”/FIG. 1 maps to “controller”
“battery powered wireless cameras” maps to “surveillance apparatus”, where the “battery powered wireless cameras” are considered as included in “Mobile Transporation”/” public transit vehicles, school buses, light rail cars, and trains” and are therefore considered as mobile.
“The one or more wireless cameras can be configured to be powered up to obtain information in response to a trigger event caused by one of a sound detection, an infrared motion detection, an ultrasonic detection, a video processing based movement detection, a relay switch, a micro switch” maps to “determining whether an event has occurred”, where “trigger event”/” sound detection, an infrared motion detection, an ultrasonic detection, a video “determining whether an event has occurred”
“can capture and transmit audio information and sensor information” maps to “based on detection data”

transmit a first wireless communication to an outside of the surveillance apparatus by using the second communicator hardware, ... at a second frequency, and
(“Use of a secondary low-bandwidth radio with a longer range than the bulk radio for camera control and status report and triggering signals.”; Siann et al.; 0106)
(“The low-bandwidth radio 106 can be, e.g., a low-overhead, long-range radio transceiver. The low-bandwidth radio 106 can be a radio frequency and baseband chipset that implements any low power, low-bandwidth technique”; Siann et al.; 0089)
(“The modulation techniques and frequency band of the low-bandwidth radio can be different from the high-bandwidth data transmission radio”; Siann et al.; 0167)
(where
“Use of a secondary low-bandwidth radio ... and triggering signals”/”radio frequency”/”frequency band...different”FIG 1. maps to “transmitting a first wireless communication to an outside of the surveillance apparatus by using the second communicator hardware, ... at a second frequency”, where “Use of” maps “transmitting”, “trigger signals” maps to “first wireless communication”, where FIG. 1 illustrates “wireless camera” with “low-bandwidth radio” communicating outside to “base station” which maps to “outside”, where “low-bandwidth radio 106” maps to “second communicator hardware”, where “radio frequency”/”low-bandwidth”/”frequency band...different” maps to “at a second frequency”

switch a power-off state of a first communicator hardware to a power-on state; and
(“System latency (or lag) can be greater than or equal to Tc. If latency is too high an unacceptable lag can occur between the capturing of audio/video information to its availability to serve a surveillance application. To reduce latency without negatively impacting energy consumption, significant optimizations need be made to the MAC behavior in order to reduce Tw. In order to reduce time period Tw during steady state conditions (i.e. not during discovery or initialization states) certain modifications can be made. For example, a modification to the regular beacon behavior of 802.11 can be made. When the high-bandwidth radio is switched on for transmission, it can be assumed to be synchronized with the base station. Thus, the usual discovery period can be avoided and the high-bandwidth radio can advance immediately to the authentication request and reply, followed by the associated request and reply messages. Further, when the high-bandwidth radio is switched on, communication can be made for data transfer only.”; Siann et al.; 0132)

(where
“the high-bandwidth radio is switched on for transmission”/” the high-bandwidth radio is switched on”/”high-bandwidth bulk data transmission radio to power down completely” maps to “switching a power-off state of a first communicator hardware to a power-on state”, where “switched” maps to “switching”, “power down completely” maps to “power-off state”, “switched on” maps to “power-on state”, “high-bandwidth radio” maps to “first communicator hardware”

transmit a second wireless communication, corresponding to the event, to the outside by using the first communicator hardware at a first frequency….
(“In another noise-level triggering mode the sound detection module 122 and the image capturing module 120 can continuously capture and store an on-going window of surveillance data of the immediately previous seconds, minutes or hours. During this time the bulk high-bandwidth radio 104 can be inactive in order to save power. However, once motion is detected some or all of the 
(“The high-bandwidth radio 104 can be power cycled based on the physical layer characteristics of the radio and sustained bandwidth needed to maintain certain fidelity of the images and audio transmitted.”; Siann et al.; 0075)
(where
“the high-bandwidth radio is switched on, communication can be made for data transfer only”/FIG. 1 maps to “transmitting a second wireless communication, corresponding to the event, to the outside by using the first communicator hardware at a first frequency….”, where “data transfer only” maps to “second wireless communication”, “high-bandwidth” maps to “first frequency”, 
“During this time the bulk high-bandwidth radio 104 can be inactive in order to save power. However, once motion is detected some or all of the previously stored information can be transmitted to the base station”/”high-bandwidth radio 104 can be power cycled based on the physical layer characteristics of the radio and sustained bandwidth needed to maintain certain fidelity of the images and audio transmitted” maps to “corresponding to the event”, where “motion is detected” maps to “event”, where the “high-bandwidth radio” is considered as being used to “maintain certain fidelity”

Sian et al. teaches a mobile wireless camera with a low-bandwidth radio and a high-bandwidth radio, where the low-bandwidth radio can be used to 

Siann et al. as described above does not explicitly teach:
at a second frequency lower than the first frequency; and
 [by using the second communicator hardware,] of which a power state is switched
wherein power is completely shut off from the second communicator hardware in the power-off state of the second communicator hardware such that communication with an external apparatus at the second frequency is not possible.

However, Tien further teaches a power capability which includes:
[by using the second communicator hardware,] of which a power state is switched
where the operation of FIG. 5 is considered as repeating and after step “S32” of performing the “mobile communication apparatus 14 can stay in sleep mode”, where “shut down any module excepting the sensor module 142” and the transition to step “S20” and performance of step “S20” is considered as requiring the waking up of the “first wireless communication module 148” in order to perform “Establish a wireless communication line, between the mobile “of which a power sate is switched”,

wherein power is completely shut off from the second communicator hardware in the power-off state of the second communicator hardware such that communication with an external apparatus at the second frequency is not possible.
(where
“shut down any module excepting the sensor module 142” is considered as including shutting down “first wireless communication module 148” where when the “first wireless communication module 148” is shut down it is considered that communication externally would not be possible which maps to “wherein power is completely shut off from the second communicator hardware in the power-off state of the second communicator hardware such that communication with an external apparatus at the second frequency is not possible”

	Tien teaches a mobile communication apparatus which determines its location whether indoors or outdoors based on measurement of environmental conditions and determines to communicate with a base station directly or indirectly through an agent communication apparatus based on whether the mobile communication apparatus is located indoors or outdoors.
	The Examiner notes the combination of Sian et al. in view of Tien negatively impacts performing “Camera Receives CTS Signal” as noted in step 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the power capability of Tien into Siann et al. By modifying the low-bandwidth radio of the mobile wireless camera of Siann et al. to include the power capability as taught by the first wireless communication module as taught by the mobile communication 

However, Ryley et al. further teaches a frequency capability which includes:
at a second frequency lower than the first frequency; and
 (“The Camera Unit Preferably Comprises:  [0035] CMOS imaging sensor  [0036] Microphone [0037] Speaker [0038] infrared illuminator consisting of 6 or more infrared LEDs [0039] 900 MHz digital modulation transmitter for video  [0040] microcontroller for video processing, transmitter control [0041] 2.4 or 5.8 GHz digital modulation transceiver for voice and control”; Ryley et al.; 0034-0041)
(where
“video transmitter”/”900 MHz digital modulation transmitter” maps to “first communicator hardware”
 “900 MHz” maps to “first frequency”, where “433 MHz” of Siann et al. is lower which maps to “lower than”)

Ryley et al. teaches a system with a cordless transceiver and a video transmitter, where the video transmitter operates at 900 MHz.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency capability of Ryley et al. into Siann et al. By modifying the High-Bandwidth Radio 

As to claim 16:
Siann et al. discloses:
wherein the first wireless communication is an event occurrence alarm and the second wireless communication is an image, corresponding to the event, acquired by an image sensor.
(“One purpose of the low-bandwidth radio 106 is to transfer status, control and alarm information to and from the base station 160.”; Siann et al.; 0089)
(“The CPU 110 can also perform the burst transmission store/control MAC process needed to transfer the data transmission from the bulk high-bandwidth radio 104. The high-bandwidth radio 104 can be power cycled based on the physical layer characteristics of the radio and sustained bandwidth needed to maintain certain fidelity of the images and audio transmitted. The power cycling of the high-bandwidth radio 104 is further described in more detail below.”; Siann et al.; 0075)

As to claim 17:
Siann et al. discloses:
wherein the second wireless communication is transmitted to the outside of the surveillance apparatus after transmission of the first wireless communication.
(FIG 5A, “block 535” and “block 565”)

As to claim 20:
Siann et al. discloses:
wherein the surveillance apparatus is driven by a battery.
(“Battery 102”/FIG. 1; Siann et al.)

Claim(s) 2, 3, 4, 5, 12, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siann et al. US 20100141762 in view Tien US 20090003273 (cited in the Final Rejection dated 12/11/2020) and in further view Ryley et al. US 20040130624 (cited in Final Rejection dated 2/5/2020) and Lee et al. US 8,442,016 (cited in Non-Final Rejection dated 10/4/2019).

As to claim 2:
Siann et al. as described above does not explicitly teach:
wherein the second frequency is of a frequency hopped channel.

However, Lee et al. further teaches a frequency hopping capability which includes:
wherein the second frequency is of a frequency hopped channel.


Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency hopping capability of Lee et al. into Siann et al.. By modifying the High-Bandwidth Radio of Siann et al. to include the frequency hopping capability as taught by the BT TX/RX of Lee et al., the benefits of reduced collisions/interference (Lee et al.; col. 9, lines 22-23) are achieved.

As to claim 3:
Siann et al. as described above does not explicitly teach:
selecting a plurality of candidate channels from among a plurality of channels included in an available frequency band of a network; and
selecting at least one candidate channel as the frequency hopped channel from the plurality of candidate channels.


selecting a plurality of candidate channels from among a plurality of channels included in an available frequency band of a network; and
selecting at least one candidate channel as the frequency hopped channel from the plurality of candidate channels.
 (“FIG. 7b illustrates an exemplary WLAN channel and a plurality of BT channels utilizing adaptive frequency hopping (AFH). With AFH, a device may identify the channel utilized by WLAN, and avoid those BT channels that overlap with WLAN channel. For example, BT channels C, D, . . . , G in FIG. 7b overlaps with the WLAN channel, and according to an AFH system, these BT channels may not be used for BT communication to reduce chances of collision and interference among BT and WLAN packets.”; Lee et al.; col. 9, lines 15-23)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency hopping capability of Lee et al. into Siann et al.. By modifying the High-Bandwidth Radio of Siann et al. to include the frequency hopping capability as taught by the BT TX/RX of Lee et al., the benefits of reduced collisions/interference (Lee et al.; col. 9, lines 22-23) are achieved.

As to claim 4:
Siann et al. as described above does not explicitly teach:
wherein the available frequency band comprises a frequency band of a wireless local area network.

However, Lee et al. further teaches a frequency hopping capability which includes:
wherein the available frequency band comprises a frequency band of a wireless local area network.
 (“FIG. 7b illustrates an exemplary WLAN channel and a plurality of BT channels utilizing adaptive frequency hopping (AFH). With AFH, a device may identify the channel utilized by WLAN, and avoid those BT channels that overlap with WLAN channel. For example, BT channels C, D, . . . , G in FIG. 7b overlaps with the WLAN channel, and according to an AFH system, these BT channels may not be used for BT communication to reduce chances of collision and interference among BT and WLAN packets.”; Lee et al.; col. 9, lines 15-23)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency hopping capability of Lee et al. into Siann et al.. By modifying the High-Bandwidth Radio of Siann et al. to include the frequency hopping capability as taught by the BT TX/RX of Lee et al., the benefits of reduced collisions/interference (Lee et al.; col. 9, lines 22-23) are achieved.

As to claim 5:

wherein the available frequency band comprises a band ranging from about 2.4 GHz to about 2.4835 GHz for a wireless local area network.

However, Lee et al. further teaches a frequency hopping capability which includes:
wherein the available frequency band comprises a band ranging from about 2.4 GHz to about 2.4835 GHz for a wireless local area network.
 (“For example, both BT and WLAN radio devices may operate in the 2.4 GHz (2.4000 -2.4835 GHz) Industrial, Scientific, and Medical (ISM) unlicensed band, which may create several challenges for co-existence of BT and WLAN.”; Lee et al.; col. 9, lines 15-23)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency hopping capability of Lee et al. into Siann et al.. By modifying the High-Bandwidth Radio of Siann et al. to include the frequency hopping capability as taught by the BT TX/RX of Lee et al., the benefits of reduced collisions/interference (Lee et al.; col. 9, lines 22-23) are achieved.

As to claim 12:
Siann et al. as described above does not explicitly teach:
wherein the second frequency is of a frequency hopped channel.

However, Lee et al. further teaches a frequency hopping capability which includes:
wherein the second frequency is of a frequency hopped channel.
(“FIG. 7b illustrates an exemplary WLAN channel and a plurality of BT channels utilizing adaptive frequency hopping (AFH). With AFH, a device may identify the channel utilized by WLAN, and avoid those BT channels that overlap with WLAN channel. For example, BT channels C, D, . . . , G in FIG. 7b overlaps with the WLAN channel, and according to an AFH system, these BT channels may not be used for BT communication to reduce chances of collision and interference among BT and WLAN packets.”; Lee et al.; col. 9, lines 15-23)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency hopping capability of Lee et al. into Siann et al.. By modifying the High-Bandwidth Radio of Siann et al. to include the frequency hopping capability as taught by the BT TX/RX of Lee et al., the benefits of reduced collisions/interference (Lee et al.; col. 9, lines 22-23) are achieved.

As to claim 13:
Siann et al. as described above does not explicitly teach:
selecting a plurality of candidate channels from among a plurality of channels included in an available frequency band of a network; and
selecting at least one candidate channel as the frequency hopped channel from the plurality of candidate channels.

However, Lee et al. further teaches a frequency hopping capability which includes:
selecting a plurality of candidate channels from among a plurality of channels included in an available frequency band of a network; and
selecting at least one candidate channel as the frequency hopped channel from the plurality of candidate channels.
 (“FIG. 7b illustrates an exemplary WLAN channel and a plurality of BT channels utilizing adaptive frequency hopping (AFH). With AFH, a device may identify the channel utilized by WLAN, and avoid those BT channels that overlap with WLAN channel. For example, BT channels C, D, . . . , G in FIG. 7b overlaps with the WLAN channel, and according to an AFH system, these BT channels may not be used for BT communication to reduce chances of collision and interference among BT and WLAN packets.”; Lee et al.; col. 9, lines 15-23)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency hopping capability of Lee et al. into Siann et al.. By modifying the High-Bandwidth Radio of Siann et al. to include the frequency hopping capability as taught by the BT TX/RX of Lee et al., the benefits of reduced collisions/interference (Lee et al.; col. 9, lines 22-23) are achieved.

As to claim 14:
Siann et al. as described above does not explicitly teach:
wherein the available frequency band comprises a frequency band of a wireless local area network.

However, Lee et al. further teaches a frequency hopping capability which includes:
wherein the available frequency band comprises a frequency band of a wireless local area network.
 (“FIG. 7b illustrates an exemplary WLAN channel and a plurality of BT channels utilizing adaptive frequency hopping (AFH). With AFH, a device may identify the channel utilized by WLAN, and avoid those BT channels that overlap with WLAN channel. For example, BT channels C, D, . . . , G in FIG. 7b overlaps with the WLAN channel, and according to an AFH system, these BT channels may not be used for BT communication to reduce chances of collision and interference among BT and WLAN packets.”; Lee et al.; col. 9, lines 15-23)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency hopping capability of Lee et al. into Siann et al.. By modifying the High-Bandwidth Radio of Siann et al. to include the frequency hopping capability as taught by the 

As to claim 15:
Siann et al. as described above does not explicitly teach:
wherein the available frequency band comprises a band ranging from about 2.4 GHz to about 2.4835 GHz for a wireless local area network.

However, Lee et al. further teaches a frequency hopping capability which includes:
wherein the available frequency band comprises a band ranging from about 2.4 GHz to about 2.4835 GHz for a wireless local area network.
 (“For example, both BT and WLAN radio devices may operate in the 2.4 GHz (2.4000 -2.4835 GHz) Industrial, Scientific, and Medical (ISM) unlicensed band, which may create several challenges for co-existence of BT and WLAN.”; Lee et al.; col. 9, lines 15-23)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency hopping capability of Lee et al. into Siann et al.. By modifying the High-Bandwidth Radio of Siann et al. to include the frequency hopping capability as taught by the BT TX/RX of Lee et al., the benefits of reduced collisions/interference (Lee et al.; col. 9, lines 22-23) are achieved.

Claim(s) 8, 18 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Siann et al. US 20100141762 in view Tien US 20090003273 (cited in the Final Rejection dated 12/11/2020) and in further view of Ryley et al. US 20040130624 (cited in Final Rejection dated 2/5/2020) and Neglur US 9,832,379 (cited in the Final Rejection dated 12/11/2020).

As to claim 8:
Siann et al. discloses
generating the detection data by using the detector
(“The sound detection module 122 can generate compressed or uncompressed audio data. If uncompressed data is generated from module 122 then the CPU 110 can perform the compression. The sound detection module 122 can also operate at low power, e.g., in the order of tens of micro watts and provide a trigger output based on the noise level. The noise-level triggering event can be detection of a shock wave, detection of breaking or shattering glass detection or other similar acoustic detection techniques. In some implementations, the sound detection module 122 can operate continuously and a positive noise trigger output can be used to activate the wireless camera 100 from a standby mode. Once activated, the wireless camera 100 can initiate the various processing sections to start cycling and, for example, start sending the surveillance data to the base station 160.”; Siann et al.; 0081)


switching a power-off state of a detector to a power-on state in response to an interrupt: and

However, Neglur et al. further teaches an interrupt capability which includes:
switching a power-off state of a detector to a power-on state in response to an interrupt: and
(“After initialization, the image sensors 406 may be in an on -demand state 302, where a power consumption of the image sensors 406 is reduced but the image sensors 406 are waiting for a trigger to capture a number of frames. To further reduce power consumption, some or all of the image sensors 406 may be disabled in the on -demand state 302, but the disclosure is not limited thereto.”; Neglur; col. 7, lines 62-67 and col. 8, line 1)
(“At a later point in time, the device 102 may receive (316) a signal to capture images, which may be received using an interrupt pin. The signal may be sent from a host processor within the device 102 to the camera 106 based on user input (e.g., a user pushing a button), detected motion (e.g., movement of the device 102 being detected by an accelerometer or the like) or a request from an application (e.g., an application requests images for use in facial recognition or the like), although the disclosure is not limited thereto. In response to the signal, the device 102 may enable (318) power to the on-demand components and enable power to (320) the CSI interface. The device 102 may selectively power on on -demand components and activate the CSI interface, including MIPI data 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interrupt capability of Neglur into Benini et al. By modifying the High-Bandwidth Radio of Siann et al. to include the interrupt capability as taught by the camera unit of Smith et al., the benefits of reduced power consumption (Neglur; Abstract) are achieved.

As to claim 18:
Siann et al. discloses
generating the detection data by using the detector
(“The sound detection module 122 can generate compressed or uncompressed audio data. If uncompressed data is generated from module 122 then the CPU 110 can perform the compression. The sound detection module 122 can also operate at low power, e.g., in the order of tens of micro watts and provide a trigger output based on the noise level. The noise-level triggering event can be detection of a shock wave, detection of breaking or shattering glass 

Siann et al. as described above does not explicitly teach:
switching a power-off state of a detector to a power-on state in response to an interrupt: and

However, Neglur et al. further teaches an interrupt capability which includes:
switching a power-off state of a detector to a power-on state in response to an interrupt: and
(“After initialization, the image sensors 406 may be in an on -demand state 302, where a power consumption of the image sensors 406 is reduced but the image sensors 406 are waiting for a trigger to capture a number of frames. To further reduce power consumption, some or all of the image sensors 406 may be disabled in the on -demand state 302, but the disclosure is not limited thereto.”; Neglur; col. 7, lines 62-67 and col. 8, line 1)
(“At a later point in time, the device 102 may receive (316) a signal to capture images, which may be received using an interrupt pin. The signal may be sent from a host processor within the device 102 to the camera 106 based on 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interrupt capability of Neglur into Benini et al. By modifying the High-Bandwidth Radio of Siann et al. to include the interrupt capability as taught by the camera unit of Smith et al., the benefits of reduced power consumption (Neglur; Abstract) are achieved.

As to claim 21:
Tien discloses
the detector comprising at least one selected from a temperature measuring device, a humidity measuring device, ...
(“The sensor module 142 of the mobile communication apparatus 14 can be used to measure at least one environmental parameter relative to a neighboring region thereof. The at least one environmental parameter includes a temperature, a color temperature, a humidity, an intensity of an ultraviolet (UV) rays, a noise or the like”; Tien; 0026)

generating the detection data by using the detector
(“As shown in FIG. 5, the method according to a preferred embodiment of the invention includes the step of firstly executing step S10: measuring at least one environmental parameter relative to a neighboring region of the mobile communication apparatus 14. The at least one environmental parameter can include a temperature, a color temperature, a humidity, an intensity of an ultraviolet (UV) rays, a noise, or the like.”; Tienn; 0039)
(“In a practical application, after terminating the first radio telecommunication link with the base station 10, the mobile communication apparatus 14 can stay in sleep mode, such as to shut down any module excepting the sensor module 142 or any one module. The reason why the sensor module 142 is kept switching on is that the sensor module 142 have to wake up other modules to let the mobile communication apparatus 14 communicate with the base station 10 renewedly while the user going outdoors. Since the mobile 

Tien as described above does not explicitly teach:
switching a power-off state of a detector to a power-on state in response to an interrupt: and

However, Neglur et al. further teaches an interrupt capability which includes:
switching a power-off state of a detector to a power-on state in response to an interrupt: and
(“After initialization, the image sensors 406 may be in an on -demand state 302, where a power consumption of the image sensors 406 is reduced but the image sensors 406 are waiting for a trigger to capture a number of frames. To further reduce power consumption, some or all of the image sensors 406 may be disabled in the on -demand state 302, but the disclosure is not limited thereto.”; Neglur; col. 7, lines 62-67 and col. 8, line 1)
(“At a later point in time, the device 102 may receive (316) a signal to capture images, which may be received using an interrupt pin. The signal may be sent from a host processor within the device 102 to the camera 106 based on user input (e.g., a user pushing a button), detected motion (e.g., movement of the device 102 being detected by an accelerometer or the like) or a request from an application (e.g., an application requests images for use in facial recognition or the like), although the disclosure is not limited thereto. In response to the signal, 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interrupt capability of Neglur into Tien By modifying the communications of Tien to include the interrupt capability as taught by Neglar, the benefits of reduced power consumption (Neglur; Abstract) are achieved.

Claim(s) 9 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Siann et al. US 20100141762 (cited in Non-Final Rejection dated 6/12/2020) in view Tien US 20090003273 (cited in the Final Rejection dated 12/11/2020) and in further view of Ryley et al. US 20040130624 (cited in Final Rejection dated 2/5/2020) and Neglur US 9,832,379, Benini et al., “Benefits of Wake-Up Radio in Energy-Efficient Multimodal Surveillance Wireless Sensor Network”, 9/2014, IEEE, IEEE Sensors Journal, Vol. 14, No. 9, pp.3210-3220 (cited in Final Rejection dated 2/5/2020).

As to claim 9:
Siann et al. as described above does not explicitly teach:
switching a controller of the surveillance apparatus from a standby mode to an operating mode in response to determining that the event has occurred based on the detection data

However, Benini et al. further teaches a sleep capability which includes:
switching a controller of the surveillance apparatus from a standby mode to an operating mode in response to determining that the event has occurred based on the detection data
 (“MCU sleep…0.63mW”/FIG. 6a to “MCU on…58.33mW 780us/FIG. 6a)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sleep capability of Benini et al. into Benini et al. By modifying the microcontroller of Siann et al. to include the sleep capability as taught by the MCU of Benini et al., the benefits of reduction of response latency (Benini et al.; p.3219, left col., Conclusion) are achieved.

As to claim 19:

switching a controller of the surveillance apparatus from a standby mode to an operating mode in response to determining that the event has occurred based on the detection data

However, Benini et al. further teaches a sleep capability which includes:
switching a controller of the surveillance apparatus from a standby mode to an operating mode in response to determining that the event has occurred based on the detection data
 (“MCU sleep…0.63mW”/FIG. 6a to “MCU on…58.33mW 780us/FIG. 6a)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sleep capability of Benini et al. into Benini et al. By modifying the microcontroller of Siann et al. to include the sleep capability as taught by the MCU of Benini et al., the benefits of reduction of response latency (Benini et al.; p.3219, left col., Conclusion) are achieved.


Claim(s) 21 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Siann et al. US 20100141762 (cited in Non-Final Rejection dated 6/12/2020) in view of Tien US 20090003273 (cited in the Final Rejection dated 12/11/2020) and in further view of Ryley et al. US 20040130624 (cited in Final Rejection dated 2/5/2020) Sifuentes et al., “Wireless Magnetic Sensor Node for Vehicle Detection With Optical Wake-Up”, August 2011, IEEE Sensors Journal, Vol. 11, No 8, pp.1669-1676 and Sifuentes et al., “Direct interface circuit to linearise resistive sensor bridge”, September 2008, Sensor and Actuators: Physical, pp. 210-215 (hereinafter “Sifuentes2”).

As to claim 21:
Tien discloses
the detector comprising at least one selected from a temperature measuring device, a humidity measuring device, ...
(“The sensor module 142 of the mobile communication apparatus 14 can be used to measure at least one environmental parameter relative to a neighboring region thereof. The at least one environmental parameter includes a temperature, a color temperature, a humidity, an intensity of an ultraviolet (UV) rays, a noise or the like”; Tien; 0026)

generating the detection data by using the detector
(“As shown in FIG. 5, the method according to a preferred embodiment of the invention includes the step of firstly executing step S10: measuring at least one environmental parameter relative to a neighboring region of the mobile communication apparatus 14. The at least one environmental parameter can include a temperature, a color temperature, a humidity, an intensity of an ultraviolet (UV) rays, a noise, or the like.”; Tienn; 0039)


Tien as described above does not explicitly teach:
switching a power-off state of a detector to a power-on state in response to an interrupt, the detector comprising at least one selected from ...voltage...: and

However, Sifuentes et al. further teaches an interrupt/sensor capability which includes:
switching a power-off state of a detector to a power-on state in response to an interrupt, the detector comprising at least one selected from ...voltage...: and
 (“This paper presents a vehicle detector which includes a magnetic and an optical sensor and is intended as sensor node for use with a WSN. Magnetic sensors based on magnetoresistors are very sensitive and can detect the 
(“We have proposed a wireless sensor node based on two passive sensors to detect the presence of a vehicle in a predetermined zone. When a vehicle arrives or departs, an LDR sensor detects the change in illumination and wakes up the sensor node. Then, a magnetoresistive sensor measures the magnetic anomaly in the Earth’s magnetic field created by the presence of a vehicle, if any, and the necessary actions are taken (data transmission, control signals issued).”; Sifuentes et al.; Conclusion)
(“A reduction in illuminance below 50 lx brings the voltage in ports P2.0 (configured as ADC input) and P2.1 (configured as external interrupt pin) above the logic voltage threshold needed to request an external interrupt and wakes up the sensor node, starts up the external quartz oscillator clock, and waits for a warm up time of 3 ms (activity 2). Then, B is measured and the change with respect to its previously stored baseline value is calculated and compared with the preset threshold (activities 3–6). If the comparison is positive, it is assumed that there is a vehicle, the transceiver is placed in mode 0 and sends a message to the base station (activities 7, 11, and 12)” Sifuentes et al.; p. 1671, 2nd para.)
(“Vehicles parked at spots about 1.5 m from the sensor node produced negligible changes in the baseline value. This is probably because of the high directivity of the magnetic sensor and raises the question of the actual interest of 
(where
“A reduction in illuminance below 50 lx brings the voltage in ports P2.0 (configured as ADC input) and P2.1 (configured as external interrupt pin) above the logic voltage threshold needed to request an external interrupt and wakes up the sensor node” maps to “switching a power-off state of a detector to a power-on state in response to an interrupt”, where “request an external interrupt and wakes up the sensor node” maps to “in response to an interrupt”, “GMR sensor AAH002”/FIG. 2 maps to “detector” and is considered as included in “sensor node”, so “GMR sensor AAH002” also “wakes up” which maps to “switching a power-off state of a detector to a power-on state”, where Sifuentes2 explains how voltage versus time is used to calculate “B”  (see FIG. 3) which maps to “selected from...voltage”, where Sifuentes2 further explains how P1.1 of MSP430F2274 of Sifuentes et al. is used to charge or not charge the “GMR sensor AAH002” (Sifuentes2; p.211, left col., section 2 and p.211 right col. first para.)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interrupt/sensor capability of Sifuentes et al. as explained by Sifuentes2 into Tien By modifying the wireless camera of Tien to include the interrupt/sensor capability as taught by 

As to claim 22:
Tien as described above does not explicitly teach:
wherein the first wireless communication is an event occurrence alarm,
the surveillance method further comprising determining a validity of the event occurrence alarm based on the detection data, the detection data indicating a physical quantity measured by the detector with respect to the surveillance apparatus.

However, Sifuentes et al. further teaches an communication/comparison capability which includes:
wherein the first wireless communication is an event occurrence alarm,
the surveillance method further comprising determining a validity of the event occurrence alarm based on the detection data, the detection data indicating a physical quantity measured by the detector with respect to the surveillance apparatus.
 (“We have proposed a wireless sensor node based on two passive sensors to detect the presence of a vehicle in a predetermined zone. When a vehicle arrives or departs, an LDR sensor detects the change in illumination and wakes up the sensor node. Then, a magnetoresistive sensor measures the 
(“A reduction in illuminance below 50 lx brings the voltage in ports P2.0 (configured as ADC input) and P2.1 (configured as external interrupt pin) above the logic voltage threshold needed to request an external interrupt and wakes up the sensor node, starts up the external quartz oscillator clock, and waits for a warm up time of 3 ms (activity 2). Then, B is measured and the change with respect to its previously stored baseline value is calculated and compared with the preset threshold (activities 3–6). If the comparison is positive, it is assumed that there is a vehicle, the transceiver is placed in mode 0 and sends a message to the base station (activities 7, 11, and 12)” Sifuentes et al.; p. 1671, 2nd para.)
(“Therefore, a light meter can detect an object that covers the sensor. To assess whether that object is actually a car, the optical sensor can wake-up a magnetic sensor, which will distinguish ferromagnetic objects from any other materials. Hence, a passive, low-cost optical sensor such as an LDR, able to run with very little power, combined with a more selective (and power demanding) magnetic sensor can result in a reliable, low-cost and low-power vehicle detector system suitable for wireless sensor nodes.”; Fuentes et al.; p.1670, right col., para. 5)
 (where  “If the comparison is positive, it is assumed that there is a vehicle, the transceiver is placed in mode 0 and sends a message to the base station” maps to “wherein the first wireless communication is an event occurrence alarm”,
“whether that object is actually a car, the optical sensor can wake-up a magnetic sensor”/” Then, B is measured and the change with respect to its previously stored baseline value is calculated and compared with the preset threshold (activities 3–6). If the comparison is positive, it is assumed that there is a vehicle” maps to “determining a validity of the event occurrence alarm based on the detection data”, where “B” maps to “detection data”
“magnetoresistive sensor measures the magnetic anomaly in the Earth’s magnetic field created by the presence of a vehicle” maps to “indicating a physical quantity measured by the detector”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communication/comparison capability of Sifuentes et al. as explained by Sifuentes2 into Tien By modifying the wireless camera of Tien to include the communication/comparison capability as taught by Sifuentes et al. and explained by Sifuentes2, the benefits of reduced power consumption (Sifuentes et al.; Abstract) with reduced complexity (Sifuentes2; Conclusions) are achieved.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M.K.P/Examiner, Art Unit 2464     

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464